DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed April 8, 2021 has been entered. Claims 1, 3-4, 8, 13, 19, and 28 were amended. Claim 2 was canceled. Claims 1 and 3-31 remain pending and are provided to be examined upon their merits.
Response to Amendment
Applicant’s Replacement drawing sheets submitted April 8, 2021 are acceptable. Accordingly, the objections to the Drawings previously set forth in the Non-Final Correspondence mailed January 8, 2021 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 3-31 are directed to the abstract idea of: Claim 1: identify a new deposit in a first bank account; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) designate the new deposit as taxable income; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculate a new income value by summing the new deposit and all previous deposits indicated as taxable income; (mathematical formulas or equations, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); project an annual income value based on the new income value and an indication of a date within a current tax year; project an annual tax burden of the annual income value, and communicate the annual tax burden; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) project a remaining tax burden based on a sum of previous tax payments for the current tax year and a value in a tax set-aside account; communicate the sum; (mathematical relationships, mathematical formulas or equations, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); calculate an expected future income value as a difference between the annual income value and the new income value; calculate an adjusted set-aside percentage based on the remaining tax burden and the expected future income value; and (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a tax set-aside value of the new deposit based on the adjusted set-aside percentage and the new deposit, and communicate the tax set-aside value; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generate a graphic that graphically illustrates the sum; (mathematical calculations. commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); generate a graphic that graphically illustrates completed days within the current tax year; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); display the tax set-aside value, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); wherein when generating the graphic that illustrates the sum and when generating the graphic that illustrates completed days within the current tax year, (mathematical relationships, mathematical formulas or equations, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); generate a first line with a first length starting at a starting point, the first length indicative of sum; and (mathematical relationships, mathematical formulas or equations, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); generate a second line with a second length starting at the starting point, the second line at least partially abutting the first line, and the second length indicative of completed days within the current tax year; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the first line and the second line extending as a border portion at last partially around a shape having an interior portion, wherein the interior portion comprises: (concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a graphic that graphically illustrates an indicator pertaining to the annual tax burden and the tax set-aside for the current tax year; and a graphic that graphically illustrates an alert selected based on a value of the indicator. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 3, wherein the shape is a circle and the first line has a first width and the second line has a second width, and the first width is greater than the second width. (mathematical relationships, concepts performed in the human mind); Claim 4: to interface with a user; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); identify a new deposit in a first bank account; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) designate the new deposit as taxable income; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculate a new income value by summing the new deposit and all previous deposits indicated as taxable income; (mathematical formulas or equations, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); project an annual income value based on the new income value and an indication of date within a current tax year; project an annual tax burden of the annual income value; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) project a remaining tax burden based on a sum of previous tax payments for the current tax year and a value in a tax set-aside account; (mathematical relationships, mathematical formulas or equations, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); calculate an expected future income value as a difference between the annual income value and the new income value; calculate an adjusted set-aside percentage based on the remaining tax burden and the expected future income value; and (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) recommend to the user a tax set-aside value of the new deposit based on the adjusted set-aside percentage and the new deposit. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generates a first line with a first length starting at a starting point, the first length indicative of sum; and (mathematical relationships, mathematical formulas or equations, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); generates a second line with a second length starting at the starting point, the second line at least partially abutting the first line, and the second length indicative of completed days within the current tax year; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the first line and the second line extending as a border portion at last partially around a shape having an interior portion, wherein the interior portion comprises: (concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a graphic that graphically illustrates an indicator pertaining to the annual tax burden and the tax set-aside for the current tax year; and a graphic that graphically illustrates an alert selected based on a value of the indicator. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 5. when projecting the annual income value, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculate an average periodic income using the new income value and the indication of date within the current tax year; and (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) project the annual income value based on the average periodic income and a total number of periods. (mathematical relationships, mathematical formulas or equations, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 6. when projecting the annual income value, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) project an average daily income value using the new income value and the indication of date within the current tax year; and (mathematical relationships, mathematical formulas or equations, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); multiply the average daily income value by a number of completed days within the current tax year. (mathematical formulas or equations, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 7: receive an estimated annual income value from the user, the receipt of the estimated annual income value; and wherein when projecting the annual income value, override the annual income value in whole or in part with the estimated annual income value. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8. prior to when projecting the annual tax burden, reduce the annual income value by expenses identified within the first bank account of the user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 9. when identifying the new deposit in the first bank account, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive login credentials to the first bank account at a bank of the user, store the login credentials; and access a third party service that acts as an intermediary to the first bank account. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10. when designating the new deposit as taxable income, generate transaction rules based on identity of entities previously transferring taxable income to the first bank account; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) identify the deposits to the first bank account; and with each deposit, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) designate the new deposit as taxable income using the transaction rules. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11. when designating the new deposit as taxable income, generate transaction rules based on identity of entities previously transferring taxable income to bank accounts of a plurality of users; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) identify deposits to the first bank account; and with each deposit, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) designate the new deposit as taxable income using the transaction rules. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12. when designating the new deposit as taxable income, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) send an alert; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receive an indication of the status designation of the new deposit as taxable income. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13. when designating the new deposit as taxable income, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) read data related to the new deposit that identifies a first entity that transferred funds to the first bank account; access entities previously identified as transferring taxable income; and find a match between the first entity and an entry of entities previously identified as transferring taxable income. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14. when accessing entities previously identified as transferring taxable income, access entities previously identified by the user of the first bank account as transferring taxable income. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15. when accessing entities previously identified as transferring taxable income, accessing entities previously identified by users of other accounts as transferring taxable income. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16. when designating the new deposit as taxable income, receive information directly from an entity that provided the new deposit that indicates the new deposit as taxable income. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 19: identifying a new deposit in a first bank account; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) designating the new deposit as taxable income; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating a new income value by summing the new deposit and all previous deposits indicated as taxable income; (mathematical formulas or equations, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); projecting an annual income value based on the new income value and an indication of date within a current tax year; projecting an annual tax burden of the annual income value; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) projecting a remaining tax burden based on a sum of previous tax payments for the current tax year and a value in a tax set-aside account; (mathematical relationships, mathematical formulas or equations, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); calculating an expected future income value as a difference between the annual income value and the new income value; calculating an adjusted set-aside percentage based on the remaining tax burden and the expected future income value; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) recommending to the a user a tax set-aside value of the new deposit based on the adjusted set-aside percentage and the new deposit; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating a first line with a first length starting at a starting point, the first length indicative of sum; and (mathematical relationships, mathematical formulas or equations, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); generating a second line with a second length starting at the starting point, the second line at least partially abutting the first line, and the second length indicative of completed days within the current tax year; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); wherein the first line and the second line extend as a border portion at last partially around a shape having an interior portion, wherein the interior portion comprises: (concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a graphic that graphically illustrates an indicator pertaining to the annual tax burden and the tax set-aside for the current tax year; and a graphic that graphically illustrates an alert selected based on a value of the indicator. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 20. prior to projecting the annual tax burden, the method further comprises reducing the annual income value by expenses identified with the first bank account of the user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 21. wherein projecting the annual income value further comprises: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating an average periodic income using the new income value and the indication of date within the current tax year; and (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) projecting the annual income value based on the average periodic income and a total number of periods. (mathematical relationships, mathematical formulas or equations, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 22: receiving an estimated annual income from the user; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein projecting the annual income value further comprises overriding the annual income value in whole or in part with the estimated annual income. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 23. wherein, prior to projecting the annual tax burden, the method further comprises reducing the annual income value by expenses identified within the first bank account. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 24. wherein identifying the new deposit in the first bank account further comprises: receive login credentials to the first bank account; storing the login credentials; and access a third party service that acts as an intermediary to the first bank account. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 25. wherein designating the new deposit as taxable income further comprises: generating transaction rules based on identity of entities previously transferring taxable income to the first bank account; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) identifying the deposits to the first bank account; and with each deposit, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) designating the new deposit as taxable income using the transaction rules. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 26. wherein designating the new deposit as taxable income further comprises: generating transaction rules based on identity of entities previously transferring taxable income to bank accounts of a plurality of users; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) identifying deposits to the first bank account; and with each deposit, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) designating the new deposit as taxable income using the transaction rules. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 27. wherein designating the new deposit as taxable income further comprises: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) sending an alert; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receiving an indication of the status designation of the new deposit as taxable income. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 28. wherein designating the new deposit as taxable income further comprises: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) reading data related to the new deposit that identifies a first entity that transferred the funds to the first bank account; accessing entities previously identified as transferring taxable income; and finding a match between the first entity and an entry of entities previously identified as transferring taxable income. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 29. wherein accessing of entities previously identified as transferring taxable income further comprises accessing of entities previously identified by the user of the first bank account as transferring taxable income. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 30. wherein accessing of entities previously identified as transferring taxable income further comprises accessing of entities previously identified by users of other accounts as transferring taxable income. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 31. wherein designating the new deposit as taxable income further comprises receiving information directly from an entity that provided the new deposit that indicates the new deposit as taxable income. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 4, and 19 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 4 and is described by the steps of independent claim 19. 
Claim 1 (as amended): Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "an interface application", "a mobile computing device [having] a screen", "a server located at least one mile from the mobile computing device", and "communicative coupling [] being wireless". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "an interface application", "a mobile computing device [having] a screen", "a server located at least one mile from the mobile computing device", and "communicative coupling [] being wireless" of independent claim 1 (as amended) recite adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "an interface application configured to … a mobile computing device", "a server communicatively coupled to … interface application being wireless", "the server configured to", "identify a new deposit in a first bank account", "designate the new deposit as taxable income", "calculate a new income value … indicated as taxable income", "project an annual income value … a current tax year", "project an annual tax burden … to the interface application", "project a remaining tax burden … a tax set-aside account", "communicate to the interface application the sum", "calculate an expected future income … the new income value", "calculate an adjusted set-aside percentage … future income value; and", "determine a tax set-aside value … to the interface application", "generate a graphic on a … graphically illustrates the sum", adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "communicate to the interface application the sum", "determine a tax set-aside value … to the interface application", "generate a graphic on a … graphically illustrates the sum", "generate a graphic on the … current tax year; and", "display the tax set-aside value … the mobile computing device", "wherein when the interface application … application is configured to", "generate a first line with … indicative of sum; and", "generate a second line with … the current tax year", "the first line and the … the interior portion comprises" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "an interface application configured to … a mobile computing device", "a server communicatively coupled to … interface application being wireless", "communicate to the interface application the sum", "determine a tax set-aside value … to the interface application", "the interface application configured to", "generate a graphic on a … graphically illustrates the sum", "generate a graphic on the … current tax year; and", "display the tax set-aside value … the mobile computing device", "wherein when the interface application … application is configured to", "generate a first line with … indicative of sum; and", "generate a second line with … the current tax year", "the first line and the … the interior portion comprises", "a graphic on the screen … current tax year; and", "a graphic on the screen … value of the indicator" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "communicate to the interface application the sum", "determine a tax set-aside value … to the interface application", "generate a graphic on a … graphically illustrates the sum", "generate a graphic on the … (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 4 (as amended): Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 4 (as amended) further to the abstract idea includes additional elements of "a first computer [having] a screen", and "a second computer". However, independent claim 4 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a first computer [having] a screen", and "a second computer" of independent claim 4 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first computer configured to interface with a user", "a second computer communicatively adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first computer configured to interface with a user", "a second computer communicatively coupled … second computer configured to", "identify a new deposit in a first bank account", "designate the new deposit as taxable income", "calculate a new income value … indicated as taxable income", "project an annual income value … a current tax year", "project an annual tax burden … the annual income value", "project a remaining tax burden … a tax set-aside account", "calculate an expected future income … the new income value", "calculate an adjusted set-aside percentage … future income value; and", "recommend to the user a … and the new deposit", "wherein the first computer", "generates a first line with … of the sum; and", "generates a second line with … the current tax year", "the first line and the … the interior portion comprises", "a graphic on the screen … current tax year; and", "a graphic on the screen … value of the indicator" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "wherein the first computer", "generates a first line with … of the sum; and", "generates a second line with … the current tax year", "the first line and the … the interior portion comprises" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a second computer communicatively coupled … second the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "wherein the first computer", "generates a first line with … of the sum; and", "generates a second line with … the current tax year", "the first line and the … the interior portion comprises", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 1. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 4 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 19 (as amended): Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 19 (as amended) further to the abstract idea includes additional elements of "[a] computer[]", and "a screen of an interface application". However, independent claim 19 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] computer[]", and "a screen of an interface application" of independent adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "identifying a new deposit in a first bank account", "designating the new deposit as taxable income", "calculating a new income value … indicated as taxable income", "projecting an annual income value … a current tax year", "projecting an annual tax burden … the annual income value", "projecting a remaining tax burden … a tax set-aside account", "calculating an expected future income … the new income value", "calculating an adjusted set-aside percentage … expected future income value", "recommending to the a user … and the new deposit", "generating a first line with … of the sum; and", "generating a second line with … the current tax year", "wherein the first line and … the interior portion comprises", "a graphic on the screen … current tax year; and", "a graphic on the screen … value of the indicator" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "generating a first line with … of the sum; and", "generating a second line with … the current tax year", "wherein the first line and … the interior portion comprises" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "generating a first line with … of the sum; and", "generating a second line with … the the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "generating a first line with … of the sum; and", "generating a second line with … the current tax year", "wherein the first line and … the interior portion comprises", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 4 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 19 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1, 4, and 19 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 3, 5-18, and 20-31 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 9 and 24: Dependent claims 9 and 24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "an encrypted token", and "a database" of dependent claims 9 and 24 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 12: Dependent claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a mobile application" of dependent claim 12 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 13, 15, 28, and 30: Dependent claims 13, 15, 28, and 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a database" of dependent claims 13, 15, 28, and 30 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 17: Dependent claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a mobile phone with internet access" of dependent claim 17 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. Furthermore, regarding Step 2B: the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claim 18: Dependent claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a computer system of a cloud-based service" of dependent claim 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 17 also applies hereto. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 
Claim 27: Dependent claim 27 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a mobile application", and "a mobile computing device" of dependent claim 27 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No 
Claim 3: Dependent claim 3 adds an additional method step of "wherein the shape is a … than the second width". However, the additional method step of dependent claims 3 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 5: Dependent claim 5 adds additional method steps of "calculate an average periodic income … current tax year; and" and "project the annual income value … total number of periods". However, the additional method steps of dependent claims 5 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 6: Dependent claim 6 adds additional method steps of "project an average daily income … current tax year; and" and "multiply the average daily income … the current tax year". However, the additional method steps of dependent claims 6 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 5 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claim 7: Dependent claim 7 adds additional method steps of "wherein the second computer is … the first computer; and" and "wherein when the second computer … estimated annual income value". However, the additional method steps of dependent claims 7 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 7 is ineligible. 
Claim 8: Dependent claim 8 adds an additional method step of "reduce the annual income value … account of the user". However, the additional method step of dependent claims 8 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 5 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 9: Dependent claim 9 adds additional method steps of "receive login credentials to the … from the first computer", "store the login credentials as … in a database; and" and "use the encrypted token to … the first bank account". However, the additional method steps of dependent claims 9 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 10: Dependent claim 10 adds additional method steps of "generate transaction rules based on … the first bank account", "identify the deposits to the … and with each deposit" and "designate the new deposit as … using the transaction rules". However, the additional method steps of dependent claims 10 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 11: Dependent claim 11 adds additional method steps of "generate transaction rules based on … a plurality of users", "identify deposits to the first … and with each deposit" and "designate the new deposit as … using the transaction rules". However, the additional method steps of dependent claims 11 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 5 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 adds additional method steps of "send an alert to a … the first computer; and" and "receive from the first computer … deposit as taxable income". However, the additional method steps of dependent claims 12 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 9; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 9, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
Claim 13: Dependent claim 13 adds additional method steps of "read data related to the … the first bank account", "access a database of entities … transferring taxable income; and" and "find a match between the … as transferring taxable income". However, the additional method steps of dependent claims 13 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, (1978); Bancorp Services v. Sun Life, (Fed. Cir. 2012), see previous legal citations herein Re: Claim 9, electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 9, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 9, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 13 is ineligible. 
Claim 14: Dependent claim 14 adds an additional method step of "access the database of entities … as transferring taxable income". However, the additional method step of dependent claims 14 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 9, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 9, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 adds an additional method step of "access a database of entities … as transferring taxable income". However, the additional method step of dependent claims 15 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 14 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 14 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 16: Dependent claim 16 adds an additional method step of "receive information directly from an … deposit as taxable income". However, the additional method step of dependent claims 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 7 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 
Claim 20: Dependent claim 20 adds an additional method step of "reducing the annual income value … account of the user". However, the additional method step of dependent claims 20 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 20 is ineligible. 
Claim 21: Dependent claim 21 adds additional method steps of "calculating an average periodic income … current tax year; and" and "projecting the annual income value … total number of periods". However, the additional method steps of dependent claims 21 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 21 is ineligible. 
Claim 22: Dependent claim 22 adds additional method steps of "receiving an estimated annual income from the user" and "wherein projecting the annual income … the estimated annual income". However, the additional method steps of dependent claims 22 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 20 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 22 is ineligible. 
Claim 23: Dependent claim 23 adds an additional method step of "reducing the annual income value … the first bank account". However, the additional method step of dependent claims 23 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 23 is ineligible. 
Claim 24: Dependent claim 24 adds additional method steps of "receive login credentials to the first bank account", "storing the login credentials as … in a database; and" and "using the encrypted token to … the first bank account". However, the additional method steps of dependent claims 24 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 24 is ineligible. 
Claim 25: Dependent claim 25 adds additional method steps of "generating transaction rules based on … the first bank account", "identifying the deposits to the … and with each deposit" and "designating the new deposit as … using the transaction rules". However, the additional method steps of dependent claims 25 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 20 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 25 is ineligible. 
Claim 26: Dependent claim 26 adds additional method steps of "generating transaction rules based on … a plurality of users", "identifying deposits to the first … and with each deposit" and "designating the new deposit as … using the transaction rules". However, the additional method steps of dependent claims 26 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 20 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 26 is ineligible. 
Claim 27: Dependent claim 27 adds additional method steps of "sending an alert to a … mobile computing device; and" and "receiving from the mobile computing … deposit as taxable income". However, the additional method steps of dependent claims 27 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 24 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 24, and electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 24; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc., see previous legal citation herein Re: Claim 24, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 27 is ineligible. 
Claim 28: Dependent claim 28 adds additional method steps of "reading data related to the … the first bank account", "accessing a database of entities … transferring taxable income; and" and "finding a match between the … as transferring taxable income". However, the additional method steps of dependent claims 28 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 24 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker; Bancorp, see previous legal citations herein Re: Claim 24, electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 24, and storing and retrieving information in memory, Versata Dev. Group, Inc.; OIP Techs., Inc., see previous legal citations herein Re: Claim 24, pertaining to all or 
Claim 29: Dependent claim 29 adds an additional method step of "accessing the database of entities … as transferring taxable income". However, the additional method step of dependent claims 29 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 24 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 24, and storing and retrieving information in memory, Versata Dev. Group, Inc.; OIP Techs., Inc., see previous legal citations herein Re: Claim 24, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 29 is ineligible. 
Claim 30: Dependent claim 30 adds an additional method step of "accessing a database of entities … as transferring taxable income". However, the additional method step of dependent claims 30 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 29 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 29 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 30 is ineligible. 
Claim 31: Dependent claim 31 adds an additional method step of "receiving information directly from an … deposit as taxable income". However, the additional method step of dependent claims 31 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 24, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 31 is ineligible. 


    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

Response to Arguments

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted April 8, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed January 8, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the January 8, 2021 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 

"[T]he current recitations provide an enhanced user interface that arranges different types of information using easily understandable graphics on a small screen of a user computing device, such as a mobile device, similar to the claim system in Core Wireless. Further, a person of ordinary skill in the art may understand that providing different types of information such as sums, tax set-asides, amount left in the current tax year, indicators pertaining to the annual tax burden and the tax set-aside for the current year, alerts based on the indicators, etc. on the same display screen may prevent the user from having to access different screens to view the information separately and trying to discern what the information means. Thus, like the claims in Core Wireless, the current claims provide for an enhanced user interface that is more efficient to use and user friendly, and therefore, is an improvement to computer technology. 
"[] Applicant respectfully submits that this application is in condition for allowance. []" 
(REMARKS [as abridged], pp. 12-16). 
Respectively nonetheless, the above-quoted arguments submitted April 8, 2021 at REMARKS pp. 12-16 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to the Core Wireless Licensing v. LG Electronics court decision cited by the Applicant, the Office determines that the legal holdings of Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In the process of considering the precise facts and the particular holdings of Core Wireless Licensing v. LG Electronics in the Applicant's pending matter, the Office notes that in Core Wireless, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued a precedential decision finding claims to a software-related invention patent eligible under 35 U.S.C. § 101 because they are not directed to an abstract idea and be deemed patent-eligible subject matter at the first step of the Alice/Mayo analysis (Step 2A in the Office's Subject Matter Eligibility Analysis framework depicted in the above-illustrated § 101 Subject Matter Eligibility Test for Products and Processes). In Core Wireless, claims were found to be eligible in Step 2A for products regarding improved user interface for mobile devices involving a graphical user interface for mobile devices that displays commonly accessed data on main menu. In Core Wireless, the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. Notwithstanding the foregoing, the particular facts present in the Applicant's pending matter are considerably dissimilar to the material facts in Core Wireless Licensing v. LG Electronics with regard to Core Wireless's holdings. In Core Wireless, the claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, in Core Wireless the claims contain precise language Core Wireless Licensing v. LG Electronics. Therefore, the Office determines that the legal holdings of Core Wireless Licensing v. LG Electronics can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20150058188 A1 by Bartlett; Paul David et al. discloses Calculating Estimated Tax Payments.
USPAT No. US 8719122 B1 to Bueche, Jr.; Michael P. discloses Income itemization.
USPGPub No. US 20060020545 A1 by Lindheimer; David I. et al. discloses Payroll system.
USPAT No. US 6898573 B1 to Piehl; Violet M. discloses Tax escrow system for independent contractors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        5/3/2021

/EDWARD CHANG/Primary Examiner, Art Unit 3696